                               Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.687 Page 1 of 10


                                    KAZEROUNI LAW GROUP, APC                     HYDE & SWIGART
                                1
                                    Abbas Kazerounian, Esq. (249203)             Joshua B. Swigart, Esq. (225557)
                                2   ak@kazlg.com                                 josh@westcoastlitigation.com
                                    Matthew M. Loker, Esq. (279939)              2221 Camino Del Rio South, Ste. 101
                                3
                                    ml@kazlg.com                                 San Diego, CA 92108
                                4   245 Fischer Avenue, Ste. D1                  Telephone: (619) 233-7770
                                    Costa Mesa, CA 92626                         Facsimile: (619) 297-1022
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    MANNING LAW, APC
                                8   Joseph R. Manning, Jr., Esq. (223381)
                                    info@manninglawoffice.com
                                9
                                    4667 MacArthur Boulevard, Ste. 150
                               10   Newport Beach, CA 92660
                               11
                                    Telephone: (949) 200-8755
                                    Facsimile: (800) 520-5523
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Attorneys for Plaintiffs,
    COSTA MESA, CA 92626




                               13
                               14                        UNITED STATES DISTRICT COURT
                               15                      SOUTHERN DISTRICT OF CALIFORNIA

                               16   JAMES RUTHERFORD; AND,                      Case No.: 18-cv-435 JLS (MSB)
                               17   THE ASSOCIATION 4 EQUAL
                                    ACCESS, INDIVIDUALLY AND                    DECLARATION OF MATTHEW M.
                               18   ON BEHALF OF ALL OTHERS                     LOKER IN SUPPORT OF
                               19   SIMILARLY SITUATED,                         PLAINTIFFS’ MOTION FOR
                                                                                CLASS CERTIFICATION
                               20
                                                  Plaintiffs,
                               21                                                DATE:      February 21, 2019
                                                     v.                          TIME:      1:30 p.m.
                               22                                                COURTROOM: 4D
                                    EVANS HOTELS, LLC,
                               23
                                                   Defendant.                   HON. JANIS L. SAMMARTINO
                               24
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                    Case No.: 18-cv-435 JLS (MSB)                    Rutherford, et al. v. Evans Hotels, LLC
                                     DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                  CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.688 Page 2 of 10




                                                    DECLARATION OF MATTHEW M. LOKER
                                1
                                    I, MATTHEW M. LOKER, declare:
                                2
                                3   1. I am one of the attorneys for the Plaintiffs JAMES RUTHERFORD; and, THE
                                4      ASSOCIATION 4 EQUAL ACCESS (“Plaintiffs”) in this action.
                                5   2. I submit this declaration in support of the Motion for Class Certification against
                                6      Defendant EVANS HOTELS, LLC.
                                7   3. I am licensed to practice law before all California Federal Courts; and, all
                                8      California State Courts.
                                9   4. If called as a witness, I would competently testify to the matters herein from
                               10      personal knowledge.
                               11   5. The declaration is based upon my personal knowledge, except where expressly
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12      noted otherwise.
    COSTA MESA, CA 92626




                                                              CLASS COUNSEL’S EXPERIENCE
                               13
                                    6. Kazerouni Law Group, APC and Hyde & Swigart seek to be confirmed as class
                               14
                                       counsel for purposes of this action and proceeding with the settlement.
                               15
                                    7. I am an attorney admitted to practice in the State of California and I am a
                               16
                                       Partner at Kazerouni Law Group, APC (“KLG”), which has been retained to
                               17
                                       represent Plaintiffs in the above-captioned matter.
                               18
                                    8. I am over the age of 18 and am fully competent to make this declaration.
                               19
                                    9. I was admitted to the State Bar of California in 2011 and have been a member
                               20
                                       in good standing ever since that time.
                               21
                               22
                                    10. I have litigated cases in both state and federal courts in Arizona, California,

                               23
                                       Colorado, Florida, Minnesota, Missouri, Nevada, New York, Ohio, South

                               24
                                       Carolina, Tennessee, Utah, and Washington.

                               25
                                    11. I am also admitted in every federal district in California and have handled

                               26
                                       federal litigation in the federal districts of California; including being admitted

                               27      to the 9th Circuit Court of Appeals.
                                      Case No.: 18-cv-435 JLS (MSB)     1 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.689 Page 3 of 10




                                                               KAZEROUNI LAW GROUP, APC’S
                                1
                                                      CONSUMER RELATED EXPERIENCE AND RESULTS
                                2   12. I have filed and litigated numerous consumer class actions over the last several
                                3      years, including but not limited to the following, which I am or have been
                                4      personally involved in:
                                5
                                          a. Knell, et al. v. FIA Card Services, N.A., 13-CV-01653-AJB-WVG (S.D.
                                6
                                             Cal.) (California class action settlement under Penal Code 632 et seq., for
                                7
                                             claims of invasion of privacy. Settlement resulted in a common fund in
                                8
                                             the amount of $2,750,000; finally approved in August 15, 2014);
                                9
                                          b. Hoffman v. Bank of America Corporation, 12-CV-00539-JAH-DHB
                               10
                                             (S.D. Cal.) (California class action settlement under Penal Code 632 et
                               11
                                             seq., for claims of invasion of privacy. Settlement resulted in a common
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12
                                             fund in the amount of $2,600,000; finally approved on November 6, 2014
    COSTA MESA, CA 92626




                               13
                                             and served as co-lead counsel);
                               14
                                          c. Franklin v. Wells Fargo Bank, N.A., 14-cv-2349 MMA (BGS) (S.D. Cal.)
                               15
                                             (TCPA Class Action Settlement preliminarily approved on February 9,
                               16
                                             2015 in the amount of $13,859,103.80);
                               17
                                          d. Couser v. Comenity Bank, 12-cv-02484-MMA-BGS (S.D. Cal. Oc. 2,
                               18
                                             2014) (Finally approved for $8,475,000 on May 27, 2015 as served as co-
                               19
                                             lead counsel);
                               20
                                          e. Zaw v. Nelnet, Inc., C 13-5788 RS (N.D. Cal.) (California class action
                               21
                                             settlement under Penal Code 632 et seq., for claims of invasion of
                               22
                                             privacy.    Settlement resulted in a common fund in the amount of
                               23
                                             $1,188,110.00; finally approved on November 14, 2014);
                               24
                                          f. Couser v. Apria Healthcare, Inc. et al., 13-cv-00035-JVS-RNB (C.D.
                               25
                                             Cal. Oct. 27, 2014) (Finally approved on March 9, 2015 and served as
                               26
                                             co-lead counsel);
                               27
                                      Case No.: 18-cv-435 JLS (MSB)     2 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.690 Page 4 of 10




                                1        g. Macias v. Water & Power Community Credit Union, BC515936 (Los
                                2           Angeles Superior Court) (Class certification granted under the Rosenthal
                                3           Fair Debt Collection Practices Act; class action settlement finally
                                4           approved on April 21, 2016);
                                5        h. Mount v. Wells Fargo Bank, N.A., BC395959 (Sup. Ct. Los Angeles)
                                6           (finally approved for $5,600,000);
                                7        i. Caldera v. Am. Med. Collection Agency, 2017 U.S. Dist. LEXIS 99239
                                8           (C.D. Cal. June 27, 2017) (Order certifying nationwide TCPA class
                                9           action);
                               10        j. Reid v. I.C. System Incorporated, CV-12-2661 PHX ROS, 2018 U.S.
                               11           Dist. LEXIS 125663 (Arizona District Court) ($3,500,000.00 TCPA
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12           Class Settlement Finally Approved on July 27, 2018);
    COSTA MESA, CA 92626




                               13        k. Burkhammer v. Allied Interstate, LLC, 2017 Cal. Super. LEXIS 109
                               14           (Sup. Ct. San Luis Obispo) (RFDCPA class action finally approved on
                               15           October 30, 2017);
                               16        l. Maxin v. RHG & Company, Inc., 2018 U.S. Dist. LEXIS 26795 (S.D.
                               17           Cal. 2018) (Supplement Misrepresentation class action finally approved
                               18           on February 16, 2018)
                               19        m. Giffin v. Universal Protein Supplements Corp., 2018 Cal. Super. LEXIS
                               20           3, BC613414 (Sup. Ct. Los Angeles) (Supplement misrepresentation
                               21           class action finally approved on February 7, 2018);
                               22
                               23        n. McPolin v. Credit Service of Logan, 2017 U.S. Dist. LEXIS 189236, 16-
                               24           cv-116 BSJ (Utah District Court) (FDCPA class action with consumers to
                               25           each receive $1,428.57, debt relief, and tradeline deletion finally
                               26           approved on November 9, 2017);
                               27
                                     Case No.: 18-cv-435 JLS (MSB)     3 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                   CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.691 Page 5 of 10




                                1         o. Hansen v. Tinder, Inc., 15CVP-0155, 2018 Cal. Super. LEXIS 2467
                                2            (Dating Services Contract Act class action finally approved on October 2,
                                3            2018);
                                4         p. Calderon v. The Wolf Firm, SACV16-1266 JLS (JESx), 2018 U.S. Dist.
                                5            LEXIS 159435 (C.D. Cal. 2018) (FDCPA class action finally approved
                                6            on September 18, 2018);
                                7         q. Anderson v. Phoenix Financial Services, LLC, et al., BCV-16-101385,
                                8            2018 Cal. Super. LEXIS 1030 (Kern Sup. Court) (FDCPA class action
                                9            finally approval on July 23, 2018); and,
                               10         r. Moreno-Peralta v. TRS Recovery Services, Inc., 15CV-0481 (San Luis
                               11            Obispo Superior Court (RFDCPA class action finally approved on July
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12            19, 2018).
    COSTA MESA, CA 92626




                               13   13. Many of the cases listed above, which have settled, resulted in the creation of
                               14      combined common funds and/or distribution to class member in the millions of
                               15      dollars. The outstanding results mentioned above are a direct result of the
                               16      diligence and tenacity shown by Kazerouni Law Group, APC and myself, in
                               17       successfully prosecuting complex class actions.
                                                            ADDITIONAL RELEVANT TRAINING,
                               18
                                                 SPEAKING/TEACHING ENGAGEMENTS AND ASSOCIATIONS
                               19   14. I have undergone extensive training in the area of the consumer law, including a
                               20      four-day National Association of Consumer Advocates training in Tampa Bay
                               21      Florida; and, a three-day National Association of Consumer Advocates
                               22      conference in Baltimore, Maryland.
                               23   15. I also a member in good standing of the following local and national
                               24      associations:
                               25
                                          a. National Association of Consumer Advocates;
                               26
                                          b. Orange County Bar Association;
                               27
                                      Case No.: 18-cv-435 JLS (MSB)     4 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.692 Page 6 of 10




                                1         c. San Luis Obispo Bar Association;
                                2         d. California Attorneys Association of Los Angeles;
                                3         e. Consumer Attorneys of California; and,
                                4          f. Consumer Financial Services Committee with the State Bar of California.
                                    16. I have been requested to, and have made, regular presentations to community
                                5
                                       organizations regarding debt collection laws.
                                6
                                    17. In 2012, I gave a presentation to law students at California Western School of
                                7
                                       Law.
                                8
                                    18. I also presented an ethics discussion before the Central Coast Paralegal
                                9
                                       Association in 2013.
                               10
                                    19. I made presentations to pre-law majors at California Polytechnic State
                               11
KAZEROUNI LAW GROUP, APC




                                       University in 2014 and 2016.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                                    20. I also spoke to pre-law majors at the University of California, Irvine in 2014.
                               13
                               14
                                    21. I have been invited to speak at Business Networking International meetings on

                               15
                                       multiple occasions.

                               16
                                    22. I speak regularly at meetings for the San Luis Obispo County Drug & Alcohol

                               17
                                       Services regarding the benefits of obtaining strong credit.

                               18
                                    23. I was interviewed and quoted in connection with the New Times Cover Story

                               19
                                       entitled Junk Debt: How the Open Market for Delinquent Debts Leads to

                               20
                                       Lawsuits and Wage Garnishments.

                               21   24. I am a Guest Lecturer for Legal Responsibilities of Business Course at

                               22      California Polytechnic State University.

                               23
                               24   25. In 2017, I was the supervising attorney for the SLO Law Line which is

                               25      facilitated by the San Luis Obispo College of Law.

                               26   26. I currently teach contracts at the San Luis Obispo College of Law.

                               27   27. I presented a MCLE for the State Bar of California entitled “Introduction to
                                      Case No.: 18-cv-435 JLS (MSB)     5 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.693 Page 7 of 10




                                       California’s Fair Debt Buying Practices Act.”
                                1
                                    28. I have also been interviewed on the radio on multiple occasions, including the
                                2
                                       Wall Street Business Network on December 16, 2014; and, Real Estate Radio
                                3
                                       on March 5, 2015.
                                4
                                    29. I was invited by the American Bar Association to lead a webinar on “Hot
                                5
                                       Topics with the Telephone Consumer Protection Act” on February 18, 2015.
                                6
                                    30. I was invited by the State Bar of California to lead a presentation entitled
                                7
                                       “Ethical Conundrums in Debt Collection.”
                                8
                                    31. I have been a Guest Lecturer for the AP English class at Morro Bay High
                                9
                               10
                                       School in 2015, 2016, 2017, and 2018.

                               11
                                    32. I regularly speak at Home Buyer’s Workshops in San Luis Obispo County
KAZEROUNI LAW GROUP, APC




                                       along with agents from Century 21.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    33. I was also interviewed in connection with KLAS-TV’s story regarding the

                               14
                                       Kazerouni Law Group, APC’s class action against Manny Pacquiao; and,

                               15
                                       Pacquiao’s Promoters entitled McDonald, et al. v. Pacquiao, et al., 15-cv-1006

                               16
                                       JLS (BGS) (S.D. Cal.).

                               17   34. I was invited to and spoke at the 88th Annual California State Bar Association

                               18      Meeting.    Said discussion was entitled “Debt Collection in the Age of

                               19      Technology and the CFPB.”

                               20   35. I was named as a Best Consumer Rights Lawyer for California in 2015 by

                               21      M&A Awards.

                               22   36. I was named as a Lawyer of Distinction for 2017.

                               23   37. I was nominated as a Rising Star for 2017; and, 2018 by Super Lawyers.

                               24   38. I was the co-Chair of programming for the Consumer Financial Services

                               25      Committee with the State Bar of California in 2016 and 2017.

                               26   39. I was selected to be a part of the eCourse Development Team for a debt defense

                               27      course to be presented by the National Association of Consumer Attorneys.
                                      Case No.: 18-cv-435 JLS (MSB)     6 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.694 Page 8 of 10




                                    40. I was also selected to be a part of the eCourse Development Team for a Fair
                                1
                                       Credit Reporting Act course to be presented by the National Association of
                                2
                                       Consumer Attorneys.
                                3
                                    41. I have been a Panel Moderator for multiple State Bar functions between 2016
                                4
                                       and 2018 including “Introduction to the Fair Credit Reporting Act”; Recent
                                5
                                       Advances in California Invasion of Privacy Act”; “$100,000,000.00 Lesson:
                                6
                                       The Consumer Financial Protection Bureau’s Action against Wells Fargo”; and,
                                7
                                       “Recent Advances in the Telephone Consumer Protection Act.”
                                8
                                    42. I also was selected to give the opening presentation for the University of
                                9
                               10
                                       California, Santa Barbara’s Financial Literacy Month in April 2017.

                               11
                                    43. I gave a presentation to the State Bar of California entitled “Is the Fair Debt
KAZEROUNI LAW GROUP, APC




                                       Collection Practices Act dead? Implications of the United States Supreme
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                       Court’s Decision in Henson v. Santander Consumer USA Inc.

                               14
                                    44. I was a coach for the Morro Bay High School Moot Court team.

                               15
                                    45. I spoke on a panel entitled “ACA International v. FCC – 10 Weeks Later” for

                               16
                                       the America Bar Association

                               17   46. I spoke at the Consumer Attorneys of California’s 12th Annual Class Action

                               18      and Mass Torts Seminar on June 11, 2018 and my topic was “Examining the

                               19      Effect on TCPA Litigation following ACA International.”

                               20   47. My article, California’s Identity Theft Act: A Tool to Protect Consumers After

                               21      the Equifax Breach of 2017, has been published by Plaintiff’s Magazine; and,

                               22      the San Luis Obispo Bar Bulletin’ Business Law News; and, The Advocate.

                               23
                               24   48. My article, Conveniently Exposed: How the Convenience of the Internet is

                               25      Exposing Us All to Identity Theft, was published by the Internet Law Journal in

                               26      August 2018.

                               27   49. I was interviewed on Gurvey’s Law on ABC Radio on February 17, 2018
                                      Case No.: 18-cv-435 JLS (MSB)     7 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.695 Page 9 of 10




                                       regarding Candelore, et al. v. Tinder, Inc., B270172 (Court of Appeal, Second
                                1
                                       Appellate District, Division Three).
                                2
                                    50. I was invited to speak at the National Consumer Law Center’s annual
                                3
                                       convention in May 2019 regarding the Fair Credit Reporting Act.
                                4
                                    51. In 2017, the California Legislature proposed an amendment to the Dating
                                5
                                       Services Contract Act, Cal. Civ. Code § 1694, et seq. (“DSCA”).                 The
                                6
                                       Consumer Attorneys of California requested my views on this amendment and
                                7
                                       requested that I propose a counter amendment that more adequately protected
                                8
                                       consumers. Said amendments were adopted and a more neutral version of the
                                9
                               10
                                       DSCA was presented to the Legislature.

                               11
                                    52. In 2017, the California Legislature proposed an amendment to the Information
KAZEROUNI LAW GROUP, APC




                                       Practices Act, Cal. Civ. Code § 1798, et seq. (“IPA”). The Consumer Attorneys
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                       of California requested my views on this amendment and requested that I

                               14
                                       propose a counter amendment that more adequately protected consumers. Said

                               15
                                       amendments have been proposed to the Legislature.

                               16
                                    53. I was intimately involved at the District and Circuit levels in the matter of Chen

                               17      v. Allstate Ins. Co., 819 F.3d 1136 (9th Cir. 2016) wherein the Ninth Circuit

                               18      Court of Appeals affirmed the District Court’s decision finding that an

                               19      unaccepted Offer of Judgment under Federal Rule of Civil Procedure 68 does

                               20      not moot a class action.

                               21
                               22
                               23
                               24   54. I argued before the Los Angeles Appellate Court on November 16, 2017 in the

                               25      case of Zand v. Specialized Loan Servicing, LLC, No. BV 031947, 2017 Cal.

                               26      Super. LEXIS 1 (Jan 5. 2018) regarding the evidentiary issues at summary

                               27      judgment.    The Los Angeles Appellate Court reversed the Trial Court’s
                                      Case No.: 18-cv-435 JLS (MSB)     8 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-13 Filed 01/10/19 PageID.696 Page 10 of 10




                                       decision in my favor following oral argument.
                                1
                                    55. I argued before the Ninth Circuit Court of Appeals on December 7, 2017 in the
                                2
                                       case of Silver, et al. v. Pennsylvania Higher Education Assistance Agency, No.
                                3
                                       16-15664, 2017 U.S. App. LEXIS 25196 (9th Cir. Dec. 13, 2017) regarding the
                                4
                                       retroactive application of the 2015 Bipartisan Budget Act’s amendment to the
                                5
                                       Telephone Consumer Protection Act. The Ninth Circuit reversed the District
                                6
                                       Court’s decision dismissing our Action six days after oral argument.
                                7
                                    56. I argued before the Court of Appeal of California, Second Appellate District,
                                8
                                       Division Six on January 10, 2018 in the case of Sandoval, et al. v. Cecil
                                9
                               10
                                       Martinez, et al., No. B282053, 2018 Cal. App. Unpub. LEXIS 291 (Jan. 16,

                               11
                                       2018) regarding the Trial Court’s striking of malicious prosecution claims in
KAZEROUNI LAW GROUP, APC




                                       response to our anti-SLAPP Motion. The California Court of Appeal affirmed
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                       the Trial Court’s decision following oral argument.

                               14
                                    57. Therefore, my experience in litigating class actions and my years in practice are

                               15
                                       sufficient to justify my firm’s appointment as class counsel in this case.

                               16
                               17      I declare under penalty of perjury under the laws of the United States and those

                               18   of the State of California that the foregoing is true and correct, and that this

                               19   declaration was executed on January 10, 2019.

                               20
                               21                                                          ___/s/ Matthew M. Loker___
                                                                                                    MATTHEW M. LOKER
                               22
                               23
                               24
                               25

                               26
                               27
                                      Case No.: 18-cv-435 JLS (MSB)     9 of 9    Rutherford, et al. v. Evans Hotels, LLC
                               28    DECLARATION OF MATTHEW M. LOKER IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
